Order denying motion for a new trial on the ground of newly-discovered evidence reversed on the law and the facts and motion granted, costs to abide the event. Interlocutory judgment as amended and final judgment vacated and the appeal therefrom dismissed in conformity with the decision on the appeal from the order. The testimony in the supplementary proceedings establishes, if taken at its face, that no one was indebted to plaintiff and that he had no claim against any one at the time this action was brought. On a new trial it can be determined whether that was true (in which event the plaintiff should fail), and if false, the effect thereof on his testimony. Kapper, Carswell, Seudder and Davis, JJ., concur; Lazansky, P. J., not voting.